216 F.2d 439
SNAP-ON DRAWER COMPANY, Appellant,v.SNAP-ON TOOLS CORPORATION, Appellee.
No. 11233.
United States Court of Appeals, Sixth Circuit.
October 13, 1954.

Frank Zugelter, Thomas L. Conlon, Cincinnati, Ohio, for appellants.
Harry C. Alberts, Chicago, Ill., Bettinger, Schmitt & Kreis, Cincinnati, Ohio, for appellee.
PER CURIAM.


1
Inasmuch as it appears that this court on February 6, 1953, entered an order denying the motion of appellee to dismiss the appeal in this cause on the ground that no steps have been taken to perfect it since August 23, 1950;


2
And inasmuch as this condition still prevails at this late date, and there is no good reason for permitting the case to continue undisposed of on our docket;


3
The appeal to this court in this cause is dismissed for want of prosecution.